COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-05-462-CR
 
 
JIOVHANY DISCUA GUILLEN                                                 APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 372ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On December 20, 2005, we
notified appellant that this court may not have jurisdiction over this appeal
because it appeared the notice of appeal was not timely filed.  We stated that the appeal would be dismissed
for want of jurisdiction unless appellant or any party desiring to continue the
appeal filed with the court on or before December 30, 2005, a response showing
grounds for continuing the appeal.  See
Tex. R. App. P. 26.2(a),
44.3.  We have not received a response.
The trial court=s judgment was signed on August 25, 2005.  Appellant=s motion for new trial or notice of appeal was due on September 26,
2005.  Appellant did not file a motion
for new trial and did not file his notice of appeal until December 6,
2005.  Therefore, Appellant=s notice of appeal is untimely and we lack jurisdiction over the
appeal.  See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).
 Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 43.2(f). 
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 2, 2006  




[1]See Tex. R. App. P. 47.4.